Citation Nr: 1824499	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-20 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an initial compensable disability rating for a closed fracture of the distal left humerus and proximal left radius (left arm disability).

2. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee disability.

3. Entitlement to service connection for a right knee disability.

4. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability.

5. Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Sherri A. Stone, Esq.

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 1975 and from June 1978 to June 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2013 and May 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Newark, New Jersey, and Los Angeles, California, respectively.  Jurisdiction of the Veteran's claims file currently resides with the Los Angeles RO.

In October 2017, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

In March 2018, the Veteran's representative submitted a third motion for an extension of time for the submission of evidence in support of the Veteran's claims.  In moving for an additional extension of time, the representative noted only that she "had yet to receive the information that is needed," the exact same rationale provided for the previous motion for an extension.  The Board denies this third motion, as apart from the motions for extension, the Board has received no argument or evidence from the Veteran or his representative following the previous extension grants, and the Veteran's representative has not provided any explanation indicating whether she believes that additional evidence reasonably will be forthcoming.  In light of these facts, the Board concludes that a grant of the third motion will unnecessarily delay appellate consideration of the case, and that good cause for the grant of an additional extension has not been shown.  See 38 C.F.R. § 20.709 (2017); Morgan v. Principi, 16 Vet. App. 20, 27-28 (2002).  In denying this motion, the Board additionally finds no prejudice to the Veteran, as the Veteran and his representative may submit the additional evidence once it is obtained, and the Board will consider it when the appeal has returned to the Board.  

The issues of (1) entitlement to an initial compensable disability rating for a left arm disability; (2) entitlement to service connection for a right knee disability; and (3) entitlement to service connection for a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 2008 rating decision, the RO denied service connection for right knee and low back disabilities.  The Veteran did not appeal that decision or submit new and material evidence within one year of its issuance. 

2.  Evidence received since the January 2008 rating decision, by itself, or in conjunction with previously considered evidence, relates to unestablished facts necessary to substantiate the claims for service connection for right knee and low back disabilities.


CONCLUSIONS OF LAW

1. The January 2008 rating decision is final, and new and material evidence has been received to reopen the claim of entitlement to service connection for right knee disability.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2017).

2. The January 2008 rating decision is final, and new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As indicated above, the Board finds that new and material evidence has been received to reopen the claims of entitlement to service connection for right knee and low back disabilities.  In making this determination, the Board first notes that the low back claim was initially addressed in a June 1984 rating decision.  In June 1984, the low back claim was denied because the RO determined that there was no documented low back injury in service and there was no nexus between the Veteran's current low back condition and service.  The RO then deferred a decision on the right knee for a line of duty determination.  

The Veteran was notified of his low back denial via letter in July 1984.  Additionally, in July 1984, the RO requested a copy of a July 1974 automobile accident report in order to adjudicate the Veteran's right knee claim.  Thereafter, in June 1993, the RO denied the Veteran's right knee claim due to not receiving the requested information regarding the July 1974 accident. 

Subsequently, in April 2000, the RO again addressed claims for a right knee and low back disability.  The RO reopened the Veteran's low back claim, but again denied it due to a lack of a link between a current disability and service.  Regarding the right knee, the RO declined to reopen the claim as no new and material evidence had been received.  The RO indicated that there was still no evidence (1) that the Veteran had a current right knee disability, and (2) there was link between a current right knee disability and service.  The Veteran was notified of this decision in July 2000.

Again, in June 2006, the RO continued its denial of the Veteran's right knee disability claim.  In making its determination, the RO did not reopen this issue as it determined that new and material evidence had not been received.  Specifically, the RO stated that there was still no evidence of a current right knee disability or a link to service.  The Veteran was notified of this rating decision in July 2006

Lastly, in January 2008, the RO again denied reopening both right knee and low back claims, finding that new and material had not been received.  The Veteran was notified of this decision later that month.  

Regarding both issues, the Veteran did not appeal or submit any evidence within one year of being notified in January 2008 and, therefore, they became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regarding both claims, evidence received since the January 2008 rating decision includes VA treatment records as well as argument and testimony heard at the October 2017 Board videoconference hearing.  This evidence is "new," as it was not previously submitted to agency decision makers.  It is also "material," as it addresses the reasons for the prior denials.  

Specifically, regarding the Veteran's right knee disability, VA treatment records received in September 2012 indicate that the Veteran suffered from osteoarthritis.  A March 2007 VA treatment record specified that this diagnosis of osteoarthritis referred to the Veteran's right knee.  Accordingly, there is now evidence that the Veteran has a currently diagnosed right knee disability.

Moving to the Veteran's low back disability, during the October 2017 Board hearing, the Veteran provided testimony as to the circumstances in service where his back was injured as well as contentions of continuity of low back treatment between his active duty periods from November 1975 and June 1978.  See Hearing Tr. at 9-10, 15-16.  This evidence is material to the yet unestablished fact of a nexus between a current low back disability and service.

Accordingly, as this new evidence relates to unestablished facts that are necessary to substantiate the Veteran's claims, the Board finds that new and material evidence has been received.  As such, the claims will be reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see also Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

ORDER

New and material evidence having been received, entitlement to service connection for a right knee disability is reopened. 

New and material evidence having been received, entitlement to service connection for a low back disability is reopened. 


REMAND

Although the Board regrets the additional delay, further development is required prior to adjudication of the Veteran's claims on the merits.  Specifically, VA examinations in connection with all of the issues currently on appeal were scheduled in April 2014.  However, the claims file indicates that the Veteran failed to appear.  Quickly thereafter, the Veteran reported that he had missed the examination appointments because he was in the hospital.  The Veteran indicated that he would make any rescheduled appointments.  Despite the Veteran's request, no new examinations were scheduled. 

38 C.F.R. § 3.655 mandates the procedure for deciding claims when a claimant fails to report to a VA examination in connection with an original service connection claim or a claim for an increased disability rating.  If a claimant fails to report to a VA examination without good cause, the claim is decided based on the evidence of the record.  See 38 C.F.R. §§ 3.655(a), (b).  38 C.F.R. § 3.655(a) states that "[e]xamples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc."  However, this list is not exhaustive.

In the instant case, the Board finds that the Veteran has presented sufficient "good cause" within the context of 38 C.F.R. § 3.655-i.e., reported hospitalization.  As such, the Board finds that remand is required so as to permit the rescheduling of VA examinations in connection with his right knee and low back service connection claims and his left arm increased rating claim.

Additionally, the Board finds that there may be outstanding VA treatment records such that the Board may not yet conclude that VA has fulfilled its duty to assist.  Specifically, during the October 2017 Board hearing, the Veteran reported that he had received treatment for general pain and his back at VA facilities in San Diego, California; Los Angeles, California; Midland, Texas; and Big Spring, Texas.  See Hearing Tr. at 11.  

Currently, the claims file shows VA treatment records from San Diego from September to October 1983, March 1998 to July 1999, November 2000 to March 2007, and February 2012 to September 2012.  From prior claims, the claims file also shows records of treatment from a VA facility in July 1996, February 1998, March 1998, and May 1998 wherein a Midland, Texas address is listed for the Veteran.  Lastly, the claims file also has records of treatment from an unlabeled VA facility dated from May 1998 to May 1999.  As there is no documentation of any attempts to obtain VA treatment records from Los Angeles, Big Spring, or Midland in regard to the current appeal, remand is also warranted to attempt to receive possible outstanding records. 

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain VA treatment records from the following facilities and associate them with the claims file:

* San Diego VA Medical Center from September 2012 onward;
* Any record of treatment from the VA Greater Los Angeles Healthcare System;
* Any record of treatment from any VA facilities in Midland, Texas; and
* Any record of treatment from any VA facilities in Big Spring, Texas.

If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

2. After the above is completed to the extent possible, schedule the Veteran for a VA examination with an appropriate clinician to determine the nature and etiology of any right knee disability.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.

Following a review of the claims file and examination of the Veteran, the examiner should then state whether it is at least as likely as not (50 percent probability or more) that a right knee disability had its onset in, was caused by, or is otherwise related to service-to include an in-service motor vehicle accident.

In offering any opinion, please consider medical and lay evidence dated both prior to and since the filing of the claim, including the testimony and argumentation presented at the October 2017 Board hearing.

The examiner must provide a complete rationale for any opinion rendered.  If the examiner cannot provide an opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why that is so.

3. After Item (1) is completed to the extent possible, schedule the Veteran for a VA examination with an appropriate clinician to determine the nature and etiology of any low back disability.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.

Following a review of the claims file and examination of the Veteran, the examiner should then state whether it is at least as likely as not (50 percent probability or more) that a low back disability had its onset in, was caused by, or is otherwise related to service-to include an in-service motor vehicle accident.

In offering any opinion, please consider medical and lay evidence dated both prior to and since the filing of the claim, including the testimony and argumentation presented at the October 2017 Board hearing.

The examiner must provide a complete rationale for any opinion rendered.  If the examiner cannot provide an opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why that is so.

4. After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond. Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


